internal_revenue_service national_office technical_advice_memorandum june ---------------------------- ----------------------------------------- -------------------------------- ---------------- ------- date tam-137482-03 cc ita b04 number release date index uil no case-mis no ---------------- --------------------------------------------- -------------------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend date --------------------- date ----------------- date ----------------- date ----------------- taxpayer ---------------------------- b ----------------------------- c ------------------------- year ------- dollar_figurex ------------------- tam-137482-03 issue is a termination fee received by taxpayer as the result of a failed merger and acquisition ordinary_income or a return_of_capital and includible in income only to the extent that it exceeds the basis in taxpayer’s property conclusion the termination fee received by taxpayer is ordinary_income facts on date taxpayer entered into an agreement and plan of merger with b agreement to acquire the stock of b for stock cash and the assumption of debt under the terms of agreement b was prohibited from soliciting other offers during the period prior to closing but was permitted to consider and accept unsolicited superior offers if b agreed to accept a superior offer b was required to communicate that offer to taxpayer to afford the latter an opportunity to meet or beat the superior offer within days if the superior offer was finally accepted b agreed to pay taxpayer a termination fee of dollar_figurex in general the termination fee provision in agreement provides certain terms and conditions regarding the payment of the termination fee however it is silent as to its underlying purpose also the provision provides that all costs and expenses_incurred will be paid_by the party incurring such cost or expense whether or not the merger is consummated on date c submitted an unsolicited offer to purchase b for stock cash and the assumption of debt the offer constituted a binding irrevocable offer to enter into a merger agreement agreement subject_to c’s right to withdraw the offer if not accepted and executed by b within days c also agreed for the purpose of inducing b to deliver to taxpayer a notice that it had accepted a superior offer to pay b the sum of dollar_figurex upon the termination of agreement and b’s execution and delivery of agreement on date b’s board_of directors met and concluded that c’s offer constituted a superior offer and that it was in b’s best interests to terminate agreement and accept agreement later that day b notified taxpayer that it had received a superior offer from c and that it was terminating agreement the notice of termination triggered taxpayer’s right to submit a superior counteroffer within days during the 5-day period taxpayer and c conducted negotiations in an attempt to reach an acceptable alternative to a round of competitive bidding on date as a result of these negotiations taxpayer and c entered into a separate letter agreement agreement whereby taxpayer agreed to withdraw from agreement once it had been paid the dollar_figurex termination fee moreover taxpayer and c agreed to trade franchises tam-137482-03 in selected parts of the country the exchange of franchises was to take place even if agreement was not consummated agreement contained a second provision calling for a second exchange of franchises to be implemented if agreement was consummated on date b agreed to be acquired by c c paid taxpayer the termination fee of dollar_figurex and taxpayer and c agreed to exchange franchises taxpayer on its year income_tax return reported the entire dollar_figurex termination fee as capital_gain shortly thereafter taxpayer filed a claim_for_refund taking the position that the termination fee represented compensation_for damages to its corporate infrastructure as such the termination fee was asserted to be a return_of_capital entirely excluded from income as taxpayer’s basis in its property exceeded the amount received the examination team is of the view that the termination fee paid to taxpayer under agreement constitutes a recovery for lost profits and is ordinary_income law and analysis sec_61 of the internal_revenue_code and sec_1_61-1 of the income_tax regulations provide that gross_income includes all income from whatever source derived unless excluded by law the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 348_us_426 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the narrowly construed exclusions provided by law see glenshaw glass co pincite 504_us_229 under the origin-of-the-claim doctrine the taxability of the proceeds of a settlement or a judgment depends on the nature of the claim and the actual basis of recovery 372_us_39 if the amount received represents damages for lost profits it is taxable as ordinary_income however if the recovery is received as the replacement of capital destroyed or injured rather than for lost profits the money received is a return_of_capital and not taxable 33_tc_323 the burden is on the taxpayer to demonstrate that the amounts received are for capital replacement 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 the courts and the internal_revenue_service have typically applied the origin-of-the- claim doctrine in situations involving a recovery received pursuant to a judgment or a settlement termination fee provisions and settlements are similar in that the underlying purpose of each is the avoidance of litigation through arms-length negotiations the tam-137482-03 termination fee provision that is part of agreement represents a bargained-for position1 similar to that of a negotiated settlement between two adversarial parties in the present case since no litigation was initiated on which a negotiated settlement was based our focus must be on the bargained-for termination fee in determining the character of the payment received by taxpayer taxpayer takes the position that the termination fee represents damages for injury to goodwill that is properly treated as a return_of_capital and is includible in income only to the extent it exceeds its basis in the property taxpayer bases its position on the principals of 162_f2d_184 6th cir raytheon and 59_f2d_912 6th cir taxpayer states that durkee raytheon and farmers and merchant’s bank stand for the proposition that damages received for injury to a taxpayer’s overall business including damages to prospects for future growth of the business are properly treated as a return_of_capital over the years taxpayer had made a substantial investment in the form of higher premiums over market_value in various acquisitions than were typical in the industry in developing an infrastructure with the intention and expectation of becoming a dominant force in the industry taxpayer asserts that the failed acquisition of b deprived it of a unique opportunity resulting in a diminution of the value of its infrastructure taxpayer’s reliance on durkee raytheon and farmers and merchant’s bank is misplaced for several reasons first these cases are factually distinguishable they dealt with a conspiracy an anti-trust violation and other tortious acts that resulted in actual damage to goodwill or virtual destruction of a taxpayer’s business the present situation does not deal with tortious acts but concerns a contract that provides for a bargained-for termination fee the termination fee was a payment in lieu of damages for failure to consummate a contract of sale such payments have been viewed as liquidated_damages and treated as ordinary_income harold s 418_f2d_573 9th cir aff’g 50_tc_273 385_f2d_159 6th cir aff’g 254_fsupp_889 m d tenn secondly in analyzing this case under the origin-of-the-claim doctrine the focus should be on the origin and character of the claim with respect to which a payment is made the bargained-for termination fee rather than its potential consequences on the business operations of taxpayer taxpayer relies on durkee raytheon and farmers and merchant’s bank for the proposition that damages received for injury to a taxpayer’s overall business including damages to prospects for future growth of the business are properly treated as a return termination fee provisions have become the most intensely negotiated provisions in these acquisitions and are becoming an expected part of negotiating a merger see thomas a swett merger terminations after bell atlantic applying a liquidated_damages analysis to termination fee provisions u colo l rev quoting lou r kling et al summary of acquisition agreements u miami l rev tam-137482-03 of capital in these cases the litigation on which the settlements were based alleged only damages to goodwill and did not seek lost profits no claim is made for lost profits see durkee f 2d pincite upon examination of raytheon’s declaration in its anti-trust suit we find nothing to indicate that the suit was for the recovery_of lost profits see raytheon f 2d pincite petitioner not only did not insist upon the restoration of anticipated profits as a matter of fact but based its claim for damages upon an alleged tortious injury to the good will of its business see farmers and merchant’s bank f 2d pincite in each case the court concluded that the original claim in litigation was intended to compensate the taxpayers for damages to goodwill in the present situation taxpayer has provided no evidence to support the conclusion that the original claim the bargained-for termination fee was intended to compensate taxpayer for damages to goodwill to the contrary there is indirect support for the position that taxpayer’s receipt of the termination fee is for the recovery_of lost profits the termination fee provision in agreement beyond providing the trigger for the payment of the dollar_figurex termination fee is silent as to the allocation of the recovery to either lost profits or damage to capital and does not lend any guidance in resolving the issue however commentators have provided significant insight as to the purpose of termination fee provisions to guard against this risk of non-consummation and to protect their interests in the event this risk is realized potential acquirors insert various deal-protective provisions into merger agreements these measures can for example reimburse would-be acquirors for their expenses and lost profits should another bidder emerge and prevail in a bidding contest these provisions have the additional and intentional effect of making the target less financially or otherwise attractive to subsequent bidders thereby deterring such bidders from entering the competition for the target thus deal-protective measures can encourage bids by offering bidders some measure of comfort that their deals will go through and perhaps the promise that they will be compensated if they do not judd f sneirson merger agreements termination fees and the contract-corporate tension colum bus l rev the bargained-for termination fee provision in agreement provides taxpayer an effective manner in which to address the consequences of a failed merger the termination fee provision is similar to a liquidated_damages provision in that it provides for a sum stipulated and agreed on by the parties at the time of entering into a contract as being payable as compensation_for injuries in the event of a breach the termination fee provision protects each parties’ contractual interests and was paid in lieu of damages for failure to consummate the contract commentators have discussed termination fees under the principles of contract law in merger agreements 67a am jur 2d sales sec_894 tam-137482-03 one purpose of contract law is to protect the expectations that arise when parties agree to exchange things in the future when there is a breach contract law thus aims to put the injured party in the position she would have occupied had the breaching party satisfied his obligations this ‘expectation interest’ gives the injured party the benefit of her bargain in a merger agreement where a party repudiates or breaches the expectation interest would entail putting the disappointed bidder in the position it would have occupied had the target not repudiated or breached if the merger agreement is not specifically enforced this would translate to substantial relief in the form of money damages to approximate the benefits the disappointed acquirer would have enjoyed had the merger agreement been consummated sneirson pincite the principal purpose of contract law is to protect the justified expectations that arise from promises underlying bargains contract law also further s the general good by encouraging parties to enter into productive transactions the parties’ contractual expectations are protected by awarding benefit of the bargain or expectation damages as the usual remedy for breach such damages place the injured party in the same financial position as if the contract had been fully performed this measure of damages also may include lost profits expected from the exchange paul l regan great expectations a contract law analysis for preclusive corporate lock-ups cardozo l rev in 239_f3d_1374 fed cir the court discussed the basic principles of contract law and expectancy damages one way the law makes the non-breaching party whole is to give him the benefits he expected to receive had the breach not occurred see restatement second of contracts a the benefits that were expected from the contract expectancy damages are often equated with lost profits although they can include other damage elements as well see restatement second of contracts based on the underlying purpose of the termination fee provision as discussed above principles of contract law and the above-mentioned authorities it is reasonable to conclude that taxpayer’s bargained-for termination fee provided for benefit of the bargain or expectancy damages as such damages are equated with lost profits taxpayer’s receipt of the termination fee is for the recovery_of lost profits there is ample authority to support the position that recovery for loss of anticipated profits is ordinary_income martin bros box co v commissioner no big_number t c m aff’d 142_f2d_457 6th cir 35_tc_326 aff’d 298_f2d_192 8th cir additionally as the termination fee provision in agreement is silent as to the allocation of the recovery to either lost profits or damage to capital the service has substantial tam-137482-03 support for the position that whenever the status of the payment is unclear or no allocation is made the recovery will be treated as lost profits 98_tc_1 evans v commissioner tcmemo_1980_142 19_bta_318 in walley inc v commissioner no big_number t c m the taxpayer in an action for breach of contract requested damages for lost profits and injury to goodwill the settlement document provided for a general release covering all causes of action which did not allocate the payment the court stated that the taxpayer had failed to provide any evidence of what portion of the recovery was received for injury to goodwill and held that the entire amount was for the recovery_of lost profits see vanderlaan v commissioner tcmemo_1962_130 taxpayer received an amount pursuant to a settlement that was unclearly designated as funds received for development the payment was held to be ordinary_income taxpayer has not sustained the burden_of_proof in demonstrating that its accession of wealth fits in the narrowly construed exclusion that the termination fee is an amount received for damage to capital the termination fee received by taxpayer is ordinary_income caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
